                    Case 3:21-mj-00031-SBJ Document 9 Filed 03/26/21 Page 1 of 1




                                UNITED STATES DISTRICT COURT
                                                        for the
                                           SOUTHERN
                                            __________ DISTRICT     OF IOWA
                                                       District of __________

                United States of America                    )
                           v.                               )
                                                            )      Case No. 3:21-mj-00031
                 Adam Stuart Vannoy                         )
                         Defendant                          )


                 ORDER SCHEDULING IDENTITY, PRELIMINARY EXAM, AND DETENTION HEARING


        An identity, preliminary examination, and detention hearing in this case are scheduled as follows:

Place: United States Courthouse                                   Courtroom No.: 120
        131 East 4th Street
        Davenport, Iowa 52801                                     Date and Time: 3/31/21 10:00 am


        IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States
marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time, date, and
place set forth above.




Date:   March 26, 2021
                                                                                      Judge’s signature



                                                                      Stephen B. Jackson, Jr., U.S. Magistrate Judge
                                                                                    Printed name and title
